Case 1:19-cv-09473-RMB-AMD Document1 Filed 04/10/19 Page 1 of 31 PagelD: 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

ATLANTIC CITY MUNICIPAL Cass No.
UTILITIES AUTHORITY;
Plaintiff, COMPLAINT
v. Jury Trial Demanded

3M COMPANY, E.I. DU PONT DE
NEMOURS & COMPANY, THE
CHEMOURS COMPANY, TYCO FIRE
PRODUCTS LP, CHEMGUARD INC.,
BUCKEYE FIRE EQUIPMENT
COMPANY, NATIONAL FOAM, INC.,
and FEDERAL AVIATION
ADMINISTRATION,

Defendants.

 

 
Case 1:19-cv-09473-RMB-AMD Document1 Filed 04/10/19 Page 2 of 31 PagelD: 2

 

 

 

TABLE OF CONTENTS

I. Debt OG WEEN csinecsossassesnsanenenereseccennanorrvensnssannssrnssnenssnnnevertauyorssappyssevovesaunansegennsevnnsnsnentensrane 1
Il. Parties ccsssccsassscssssnsscecsuatauscauuiaianiaiucsiacevsavsavecasinwiyiancooseetsveysucewevedevanvananv eeeneeceenecteeubeereoniaceis 3
Il. Jurisdiction and Venue... i cai a abiacbiedicaennannlataSNumellieiat 6
IV. Factual Allegations ............. sane “ scvedecuscesoavasiccesscsusnicenssostnsevscnonnasnecsescuse 6

A. PFOA and PFOS: Their Chemical Characteristics, Risks, and

Regulatory Standards wiccanouinsmumauerncsnaacnomminaeereanaenaiY 6
B. Manufacturing Defendants’ Production and Commercialization of AFFF ............... 8
C. Manufacturing Defendants’ Knowledge of Threats Posed by Their
ABEE Prog iets | cocciesccacesssnemenversnaciimennteanentenrsienesbcancnansoecceererensinpeseanycrsensigmnrauanen eines 9

D. PFOA and PFOS Contamination of ACMUA’s Water Supplies... 13

Bi; ACWIUIA: Is Injured nanicaicn acne aa ne 14
V. Causes of Action sssetsasesscesseens sastensensssnssnentnasadnAnpnnnsanansanonaaaasaanié 15

FIRST CAUSE OF ACTION

Strict Products Liability for Defective Desigticcccsaiinscnsunnninmmannacna 15

SECOND CAUSE OF ACTION

Strict Products Liability for Failure to Warm .....ccccccseseeeeereeeeeeereerssnsnssnensesrereeresseesees 18

THIRD CAUSE OF ACTION

Negligence aaicsiiiaicaiiiaiiid 21

FOURTH CAUSE OF ACTION

FR GS GSS. occscxsecesxesiccnsnsnnaseunngn sees memennemravenrmnineraecdequeneekeens nnranenscraestaansusamennenneueunaceasoneun dens 23

FIFTH CAUSE OF ACTION

Biyriyeentig TN ppigienencre 20.5 su ss eisencnes she sages 2a saa SaaS 24

SIXTH CAUSE OF ACTION

Recovery of CERCLA, Response Cats oi scesiisce:sesssecescevermuneeunnesenarsenavervpsmnavannenceesneervesey 25
VE PRAYED sississscasscccsssiscsccasscansanevensssidessnncehaadnssusadbaihiibanendeessnnesancaneus vexidaeniarenecencensadsiensastditis 26

VIL. Jury Demana ..........:seessceeeeceeeee: JR 28

 
Case 1:19-cv-09473-RMB-AMD Document1 Filed 04/10/19 Page 3 of 31 PagelD: 3

Plaintiff Atlantic City Municipal Utilities Authority (“ACMUA”), a public drinking water
provider having its principal office at 401 North Virginia Avenue, Atlantic City, in the County of
Atlantic, State of New Jersey, by and through its attorneys, files this Complaint against the above-
named defendants and alleges as follows:

[ Introduction

1. ACMUA brings this action to recover the substantial costs necessary to protect the
public and restore its damaged drinking water supply wells from exposure to and contamination
with toxic per- and poly-fluroalkyl substances (“PFAS”), including, but not limited to,
perfluorooctanoic acid (“PFOA”) and/or perfluorooctane sulfonic acid (““PFOS”), from products
made, marketed, or used by Defendants.!

Z, Defendants 3M Company, E.I. DuPont de Nemours and Company, The Chemours
Company, Tyco Fire Products LP (successor-in-interest to Ansul Co.), Chemguard Inc., Buckeye
Fire Equipment Company, and National Foam, Inc. (collectively, “Manufacturing Defendants”),
manufactured, marketed, sold, and/or promoted aqueous film-forming foams (“AFFF”),
firefighting products used on flammable liquid fires, which contained PFAS or other telomer
compounds that can break down into PFOA and other PFAS (“AFFF products”).

ci Manufacturing Defendants’ AFFF products were used and disposed of into the
environment by Defendant Federal Aviation Administration (“FAA”) at the William J. Hughes
Technical Center (“Technical Center”), which the FAA owns and operates, causing PFAS
contamination. Among other things, Manufacturing Defendants’ AFFF products were used by the
FAA at the Technical Center during the course of FAA firefighting training exercises. The

resulting contamination has now migrated from the Technical Center into ACMUA’s raw water

 

' ACMUA reserves its right to bring additional claims should it incur injuries attributable to the presence of other
PFAS in its wells,
Case 1:19-cv-09473-RMB-AMD Document1 Filed 04/10/19 Page 4 of 31 PagelD: 4

supply.

4. PFOA and PFOS are toxic, not easily biodegradable, persistent in the environment,
and pose a significant risk to human health and safety. PFOA and PFOS are associated with a
variety of illnesses, including cancer, and considered particularly dangerous to pregnant women
and young children,

5. Manufacturing Defendants knew or should have known that PFOA and PFOS are
highly soluble in water; extremely mobile; persistent; very likely to contaminate surface and
groundwater, including drinking supplies; and present significant risks to human health and
welfare if released to the environment.

6, Nonetheless, Manufacturmg Defendants manufactured, marketed, sold, and/or
promoted AFFF products that either contained PFOA and/or PFOS or would degrade into PFOA
or PFOS. Manufacturing Defendants had knowledge that those compounds would be discharged
to the land and water during firefighting training and rescue exercises and in firefighting
emergencies, among other normal and foreseeable uses, It was reasonably foreseeable that these
AFFF products would be used by the FAA at the Technical Center, and that those products would
contaminate ACMUA’s wells.

F ACMUA files this lawsuit to recover compensatory damages and all other available
remedies, including, but not limited to, all necessary funds to reimburse ACMUA for the costs of
designing, constructing, installing, operating, and maintaining the treatment facilities and
equipment required to remove PFOA and PFOS from its drinking water wells, and all associated
costs and damages, and to ensure that the parties responsible for the drinking water contamination

bear these expenses, rather than ACMUA and its ratepayers.
Case 1:19-cv-09473-RMB-AMD Document1 Filed 04/10/19 Page 5 of 31 PagelD: 5

Il. Parties

8, Plaintiff Atlantic City Municipal Utilities Authority (“ACMUA”) provides
drinking water for Atlantic City, which is located on Absecon Island in Atlantic County.
ACMUA’s main facilities include: two surface water reservoirs (Kuehnle Pond Dam and Doughty
Pond Dam) with a combined capacity of approximately 500 million gallons; twelve groundwater
wells with depths ranging from 200 to 675 feet; three water towers with a combined capacity of
more than 9 million gallons; the Pleasantville Water Treatment Plant; and over 150 miles of water
transmission lines. Nine of ACMUA’s wells are located on FAA property at the Technical Center,

9. ACMUA is a “person,” as that term is defined in Section 101(21) of CERCLA, 42
U.S.C. § 9601(21), that has incurred and continues to incur necessary costs of “response,” as
defined in Section 101(25) of CERCLA, 42 U.S.C. § 9601(25).

10. Defendant 3M Company (“3M”) is a Delaware corporation with its principal place
of business in St. Paul, Minnesota. 3M does business throughout the United States, including in
this District. 3M manufactured, marketed, promoted, distributed, and/or sold AFFF products
containing PFOA and/or PFOS or which degraded into PFOA and/or PFOS. 3M’s AFFF products
were used at the Technical Center and released into the environment.

11. Defendant E.I. du Pont de Nemours & Company (“DuPont”) is a Delaware
corporation with its principal place of business in Wilmington, Delaware. DuPont does business
throughout the United States, including in this District. Dupont manufactured, marketed,
promoted, distributed, and/or sold AFFF products containing PFOA and/or PFOS or which
degraded into PFOA and/or PFOS. Dupont’s AFFF products were used at the Technical Center
and released into the environment.

12. Defendant The Chemours Company (“Chemours”) is a Delaware corporation
Case 1:19-cv-09473-RMB-AMD Document1 Filed 04/10/19 Page 6 of 31 PagelD: 6

with its principal place of business in Wilmington, Delaware. In 2015, DuPont spun off its
“performance chemicals” businesses, including its fluoroproduct business, to Chemours.
Chemours assumed the operations, assets, and certain limited liabilities of DuPont’s performance
chemical business. Additionally, DuPont and Chemours have agreed to share liabilities for claims
arising from PFOA contamination arising from at least some of DuPont’s former manufacturing
sites.

13. Defendant Tyco Fire Products, LP (“Tyco”) is a Delaware limited partnership,
with its principal place of business in Marinette, Wisconsin. Tyco manufactures the Ansul brand
of products and is the successor-in-interest to the corporation formerly known as The Ansul
Company (‘Ansul”), a corporation organized under the laws of Wisconsin (hereinafter, Ansul
and/or Tyco as the successor-in-interest to Ansul will be referred to collectively as ‘“Tyco/Ansul”).
AFFF products manufactured or marketed by Tyco and/or Ansul contain or degrade into PFOA
and/or PFOS, were used at the Technical Center, and released into the environment.

14. Defendant Chemguard Inc. (“Chemguard”) is a Wisconsin corporation with its
principal place of business in Marinette, Wisconsin. At all times relevant, Chemguard
manufactured, marketed, promoted, distributed, and/or sold AFFF and/or other fluorinated
products that contain or degrade to PFOA and/or PFOS. AFFF products manufactured or marketed
by Chemguard were used at the Technical Center and released into the environment.

15. Defendant Buckeye Fire Equipment Company (“Buckeye Fire”) is a North
Carolina corporation with its principal place of business in Mountain, North Carolina. At all times
relevant, Buckeye Fire fianutiotured, marketed, promoted, distributed, and/or sold AFFF and/or
other fluorinated products that contain or degrade to PFOA and/or PFOS. AFFF products

manufactured or marketed by Buckeye Fire were used at the Technical Center and released into
Case 1:19-cv-09473-RMB-AMD Document1 Filed 04/10/19 Page 7 of 31 PagelD: 7

the environment.

16. Defendant National Foam, Inc., also known as Chubb National Foam
(collectively “National Foam”), is a Delaware corporation with its principal place of business in
West Chester, Pennsylvania. National Foam manufactures the Angus brand of products and is
successor-in-interest to Angus Fire Armour Corporation, a corporation organized under the laws
of Delaware. At all times relevant, National Foam manufactured, marketed, promoted, distributed,
and/or sold AFFF and/or other fluorinated products that contain or degrade to PFOA and/or PFOS.
AFFF products manufactured or marketed by National Foam were used at the Technical Center
and released into the environment.

17. Defendant Federal Aviation Administration owns and operates the Technical
Center. In the 1940s, the Atlantic City Municipal Airport and a U.S. Naval Air Station (“NAS”)
were established at the site of the Technical Center. By May 1944, approximately 3,500 Navy
personnel were based at the site. In 1958, the Naval facility was transferred to the Airways
Modernization Board (“AMB”) and the installation was designated the National Aviation Facilities
Experimental Center (“NAFEC”). In 1958, the FAA (then the Federal Aviation Agency) was
established and took over the operations of the AMB, including NAFEC. Over the last several
decades, the FAA conducted fire-fighting drills at the Technical Center using AFFF products made
and/or marketed by the Manufacturing Defendants.

18. | When reference is made in this Complaint to any act or omission of any of the
Defendants, it shall be deemed that the officers, directors, agents, employees, or representatives of
the Defendants committed or authorized such act or omission, or failed to adequately supervise or
properly control or direct their employees while engaged in the management, direction, operation,

or control of the affairs of Defendants, and did so while acting within the scope of their duties,
Case 1:19-cv-09473-RMB-AMD Document1 Filed 04/10/19 Page 8 of 31 PagelD: 8

employment, or agency.

19. _ All references to a Defendant or Defendants in this Complaint include any
predecessors, successors, parents, subsidiaries, affiliates, and divisions of the named Defendants.
Il. Jurisdiction and Venue

20. This Court has jurisdiction to hear this matter under 28 U.S.C. §§ 1331 and 1332
and 42 U.S.C. § 9613(b).

21. | Venue is proper in this district pursuant to 28 U.S.C, § 1391(b)(2) and 42 U.S.C,
§ 9613(b) because a substantial part of the events or omissions giving rise to the claim occurred in
this District, and a substantial part of the property that is the subject of the action is situated here,
Specifically, the disposal and release of the hazardous substances occurred in this District, and the
damages occurred in this District. In addition, the Defendants conduct and/or have conducted
business in this District.

22, Federal Defendant FAA has waived its sovereign immunity pursuant to CERCLA
§ 120(a)(1), 42 U.S.C. § 9620(a)(1).

TV. Factual Allegations

A. PFOA and PFOS: Their Chemical Characteristics, Risks, and Regulatory
Standards

23. PFAS are a family of chemical compounds containing fluorine and carbon atoms.
PFAS have been used for decades to produce household and commercial products that are heat
resistant, stain resistant, long lasting, and water and oil repellant. The PFAS family of chemicals
is entirely manmade and does not occur in nature. PFOA and PFOS are among the most toxic
chemicals in the PFAS family.

24. PFOA and PFOS have characteristics that cause extensive and persistent

environmental contamination. Specifically, they are (1) mobile—that is, because they are soluble
Case 1:19-cv-09473-RMB-AMD Document1 Filed 04/10/19 Page 9 of 31 PagelD: 9

and do not adsorb (stick) to soil particles, and they are readily transported through the soil and into
groundwater where they can migrate long distances; and (2) persistent—that is, they do not readily
biodegrade or chemically degrade in the environment or in conventional treatment systems for
drinking water. In short, once PFAS are applied, discharged, disposed of, or otherwise released
onto land or into water, those compounds migrate through the environment and into groundwater,
resist natural degradation, and are difficult and costly to remove.

25. PFOA and PFOS bioaccumulate and biomagnify in people and other organisms.

26. Scientists link PFOA and PFOS with a wide range of serious public health impacts,
including kidney and testicular cancer, thyroid disease, ulcerative colitis, high cholesterol,
pregnancy induced hypertension, and low birth weight.

27. | PFOA and PFOS contamination presents a serious threat to public health through
drinking water.

28. In April 2019, the New Jersey Department of Environmental Protection (“DEP”)
formally proposed health-based drinking water standards for PFOA and PFOS. Under the Rules,
the DEP proposes maximum contaminant levels (“MCL”) of 14 parts per trillion (“ppt”) for PFOA
and 13 ppt for PFOS. DEP is now taking public comment on the proposed rules and will hold a
public hearing on May 15, 2019. The establishment of the health-based MCLs triggers certain
State regulatory requirements governing ACMUA’s wells and operations; in some circumstances
action is required even if current levels contamination levels are below the MCL to protect against
MCL exceedances. Such State requirements include, but are not limited to, required investigatory
and remedial action by public water suppliers to protect public health, including by taking action
to remove PFAS contamination from water in its wells.

29. PFOA and PFOS can be responded to as pollutants under the Comprehensive
Case 1:19-cv-09473-RMB-AMD Document1 Filed 04/10/19 Page 10 of 31 PagelID: 10

Environmental Response, Compensation and Liability Act.

B. Manufacturing Defendants’ Production and Commercialization of AFFF

30. AFFFs are synthetically formed by combining fluorine-free hydrocarbon foaming
agents with highly fluorinated surfactants. When mixed with water, a solution forms producing
aqueous film that spreads across the surface of a hydrocarbon fuel. This film formation feature is
what provides the fire extinguishment.

31. Inthe 1960s, 3M began developing firefighting foams containing PFOA to suppress
flammable liquid fires. In the early 1970s, 3M began producing solely PFOS-based AFFF.

32. Tyco, Chemguard, Buckeye, and National Foam entered the AFFF business at
various times since the early 1970s. These Defendants used a process called telomerization to
produce the fluorinated surfactants contained in their firefighting foams. Telomer-based foams do
not contain or degrade into PFOS, and are not made with PFOA, but may contain those compounds
as impurities from the manufacturing process. These telomer-based foams contain other PFAS,
and are therefore distinguishable from 3M-produced AFFF.

33. After its creation in the 1960s AFFF was widely used across the country.

34. AFFF users, including the FAA, have long conducted exercises, including
firefighting and explosion training, where AFFF was sprayed directly on the ground, as
Manufacturing Defendants instructed, which allowed PFAS to travel to surrounding surface water,
sediment, and groundwater.

35. Some federal and/or federally-regulated facilities purchased AFFF manufactured
to military specifications, known as “Milspec.” AFFF Milspec sets out only performance
specifications, not manufacturing or production specifications. While Mil-Spec calls for a

“fluorinated surfactant,” there are thousands of such compounds.
Case 1:19-cv-09473-RMB-AMD Document1 Filed 04/10/19 Page 11 of 31 PagelD: 11

36. | Milspec specifications do not govern or apply to the general formulation and sale
of AFFF sold for commercial use. As such, Milspec did not and does not apply to any commercial
transactions involving AFFF that do not involve either the military or a federally-regulated airport.

C. Manufacturing Defendants’ Knowledge of Threats Posed by Their AFFF
Products

37. For more than 50 years, Manufacturing Defendants were or should have been aware
of the dangers posed to people by exposure to their AFFF products (including via drinking water);
and that the production and use of AFFF products resulted in the release of PFOA and PFOS to
the environment. Despite this knowledge, Manufacturing Defendants failed to adequately
investigate and test their products to ensure they would not cause harm to the public; and continued
their AFFFF production and marketing practices without eliminating the defects in their products,
and without warning of the known dangers of their products. These measures could have
eliminated or reduced damage and injuries to ACMUA’s drinking water production wells.

38. By 1956, 3M’s PFAS were found to bind to proteins in human blood, resulting in
bioaccumulation of those compounds in the human body.

39. 3M was informed as early as 1960 that chemical wastes from its PFAS
manufacturing facilities that were dumped into landfills could leach into groundwater and
otherwise enter the environment. An internal memo from 1960 described 3M’s understanding that
such wastes “[would] eventually reach the water table and pollute domestic wells.”

40. DuPont company scientists issued internal warnings about the toxicity associated
with their PFOA products as early as 1961, including that PFOA caused adverse liver reactions in
rats and dogs. DuPont’s Toxicology Section Chief opined that such products should be “handled
with extreme care,” and that contact with the skin should be “strictly avoided.”

4]. As early as 1963, 3M was aware that its PFAS products were stable in the
Case 1:19-cv-09473-RMB-AMD Document1 Filed 04/10/19 Page 12 of 31 PagelD: 12

environment and would not degrade after disposal.

42. By the 1970s, 3M had become concerned about exposure to fluorochemicals in the
general population.

43. By at least 1970, 3M was aware that its PFAS products were hazardous to marine
life. One study of 3M fluorochemicals around this time had to be abandoned to avoid severe local
pollution of nearby surface waters.

44, In 1975, 3M found there was a “universal presence” of PFOA in blood serum
samples taken from across the United States. Since PFOA is not naturally occurring, this finding
reasonably should have alerted 3M to the likelihood that their products were a source of this
PFOA—a possibility that 3M considered internally but did not share outside the company. This
finding also should have alerted 3M to the likelihood that PFOA is mobile, persistent,
bioaccumulative, and biomagnifying, as those characteristics would explain the absorption of
PFOA in blood from 3M’s products.

45. As early as 1976, 3M began monitoring the blood of its employees for PFAS
because the company was concerned about PFAS’s health effects.

46. Other studies by 3M in 1978 showed that PFOA and PFOS are toxic to monkeys.
In one study in 1978, all monkeys died within the first few days of being given food contaminated
with PFOS. DuPont was aware of 3M’s findings no later than 1981.

47. Also in 1978, based on information it received from 3M about elevated and
persistent fluoride levels in workers exposed to C8, DuPont initiated a plan to review and monitor
the health conditions of potentially-exposed workers in order to assess whether any negative health
effects could be attributed to PFOA exposure. This monitoring plan involved obtaining blood

samples from the workers and analyzing them for the presence of fluorine.

10
Case 1:19-cv-09473-RMB-AMD Document1 Filed 04/10/19 Page 13 of 31 PagelD: 13

48, In the late 1970s, 3M studied the fate and transport characteristics of PFOS in the
environment, including in surface water and biota. A 1979 report drew a direct line between
effluent from 3M’s Decatur, Alabama plant and fluorochemicals bioaccumulating in fish tissue
taken from the Tennessee River.

49. According to a 3M environmental specialist who resigned his position due to the
company’s inaction over PFOS’s environmental impacts, 3M had resisted calls from its own
ecotoxicologists going back to 1979 to perform an ecological risk assessment on PFOS and similar
chemicals. At the time of the specialist’s resignation in 1999, that resistance had not ceased.

50. In 1981, DuPont was informed that ingestion of PFOA caused birth defects in rats
but continued manufacturing the chemical and failed to disclose the study results.

51. In 1983, 3M scientists opined that concerns about PFAS “give rise to legitimate
questions about the persistence, accumulation potential, and ecotoxicity of fluorochemicals in the
environment.”

52, DuPont was long aware it was releasing from its facilities PFAS that were leaching
into groundwater used for public drinking water, After obtaining data on these releases and the
consequent contamination near DuPont facilities in West Virginia and Ohio, DuPont in 1984 held
a meeting at its corporate headquarters in Wilmington, Delaware, to discuss health and
environmental issues related to PFOA (the 1984 Meeting”). DuPont employees who attended the
1984 Meeting discussed available technologies that were capable of controlling and reducing
PFOA releases from its manufacturing facilities, as well as potential replacement materials capable
of eliminating additional PFOA releases from its operations. DuPont chose not to use either,
despite knowing of PFOA’s toxicity,

53. During the 1984 Meeting, DuPont employees in attendance spoke of the PFOA

1]
Case 1:19-cv-09473-RMB-AMD Document1 Filed 04/10/19 Page 14 of 31 PagelD: 14

issue as “one of corporate image, and corporate liability.” They discussed DuPont's “incremental
liability from this point on if we do nothing as we are already liable for the past 32 years of
operation.” They also stated that “legal and medical will likely take the position of total
elimination” of PFOA use, and had “no incentive to take any other position.”

54. In 1984, 3M’s internal analyses demonstrated that that fluorochemicals were likely
bioaccumulating in 3M fluorochemical employees.

55. By at least 1993, Manufacturing Defendants were aware that PFAS was linked to
increased cancer rates in humans exposed to their PFOA products. 3M memos show that in 1993,
it worked to change the wording in studies by a Dr. Gilliland, who around that time published a
paper demonstrating a 3.3-fold increase in mortality rates for workers employed in jobs that
exposed them to PFOA.

56. Despite its understanding of the hazards associated with its PFAS products, 3M
actively sought to suppress scientific research on the hazards associated those products, and
mounted a campaign to control the scientific dialogue on the exposure, analytical, fate, effects,
human health and ecological risks of its PFAS products. At least one scientist funded by 3M saw
his goal as “‘keep[ing] ‘bad’ papers [regarding PFCs] out of the literature” because “in litigation
situations” those articles “can be a large obstacle to refute.”

57. In response to pressure from the EPA, 3M began to phase out production of PFOS
and PFOA products in 2000. On May 16, 2000, 3M issued a news release falsely asserting that
“our products are safe,” citing the company’s “principles of responsible environmental
management” as the reason to cease production. On the same day as 3M’s phase out
announcement, an EPA internal email stated: “3M data supplied to EPA indicated that these

chemicals are very persistent in the environment, have a strong tendency to accumulate in human

12
Case 1:19-cv-09473-RMB-AMD Document1 Filed 04/10/19 Page 15 of 31 PagelD: 15

and animal tissues and could potentially pose a risk to human health and the environment over the
long term.” The author further stated that PFOS “appears to combine Persistence,
Bioaccumulation, and Toxicity property to an extraordinary degree.”

58. All Defendants knew or should have known that in their intended and/or common
use, their AFFF products would very likely injure and/or threaten public health and the
environment. This knowledge was accessible to all Defendants.

D. PFOA and PFOS Contamination of ACMUA’s Water Supplies

59. | Use of AFFF in fire suppression and fire-fighting training activities by the FAA at
the Technical Center is the major source of PFAS releases into the environment and ACMUA’s
water supply.

60. For decades, Manufacturing Defendants did not warn AFFF users of PFOA and
PFOS’s existence in AFFF, the hazards associated with PFOA and PFOS in AFFF, or the mobility
and persistence of PFOA and PFOS released to the environment when AFFF was used as instructed
by Defendants by spraying it directly on the ground during fire training exercises. The use of AFFF
to extinguish fires allowed PFOA and PFOS to escape into the ground and migrate to surrounding
public and private drinking water wells. As such, sites where AFFF was used, including fire
training areas, sites of past emergency response incidents, airports, and other areas where AFFF
has been stored and accidentally released, are substantial contributors to PFOA and PFOS
contamination. Throughout the time AFFF containing PFOA and PFOS have been used, the
instructions, warning labels, and material safety data sheets that were provided with the AFFF by
the Manufacturing Defendants did not fully identify and notify customers, users, regulators, public
water suppliers, or the public concerning the health and environmental hazards of AFFF, of which

Manufacturing Defendants knew or should have known.

13
Case 1:19-cv-09473-RMB-AMD Document1 Filed 04/10/19 Page 16 of 31 PagelD: 16

61. There are several known AFFF release sites near ACMUA’s wells that likely
contributed to the release of PFAS and consequent contamination of ACMUA’s wells, including
but not limited to the following:

a. From through 1970s through 1988, the FAA ignited and extinguished fires
using AFFF at a former fire training area at the Technical Center known as
Area 29.

b. The FAA performed AFFF testing in an asphalt and grassy area outside of
the former fire and crash station at the Technical Center.

c, The FAA conducted fire training exercises at Area Q of the Technical
Center from 1976 to 1984,

d. An AFFF fire suppression system was installed in several Hangar Buildings
at the Technical Center, including buildings 301, 350, 501, and 503, and
AFFF was discharged from those systems on a number of occasions.

e. The Air Blast Test Area of the Technical Center has been used for 30 to 40
years to conduct demonstrations and observations using firefighting
products, including AFFF.

62. These and other AFFF discharges at the Technical Center by the FAA caused
contamination of the ACMUA’s water supply, including the water in ACMUA’s nine wells at the
Technical Center.

E. ACMUA Is Injured

63. PFOA and PFOS have been detected in varying amounts at varying times in the
ACMUA’s wells at the Technical Center. A substantial portion of those wells have tested above

the proposed MCL for PFOA, and at levels approaching and in some cases exceeding the proposed

14
Case 1:19-cv-09473-RMB-AMD Document1 Filed 04/10/19 Page 17 of 31 PagelD: 17

MCL for PFOS. An additional, substantial portion of ACMUA’s wells exceed levels that are
injurious, including because regulatory standards require actions at levels below MCLs. In
addition, PFOA and PFOS’s high mobility and persistence in soil and groundwater means they
will likely continue to spread and affect even more of ACMUA’s wells in the future.

64. Manufacturing Defendants’ AFFF products and FAA’s use of those products are
the major sources of the PFOA and PFOS released to the environment that ultimately reached
groundwater that supplies ACMUA’s production wells. PFOA and PFOS have reached those wells
due to the routine, foreseeable, and intended use and disposal of Manufacturing Defendants’ AFFF
products in the vicinity of locations from which ACMUA obtains water, including its groundwater
wells, and source sites for imported water.

65. | ACMUA’s current water treatment system is unable to permit compliance with
New Jersey’s recently proclaimed—and anticipated—new MCL for PFAs. The system will require
substantial, costly upgrades to do so. The FAA has stated it will not provide any monetary
assistance to address these issues.

66. The most viable technologies to remove PFAS compounds from drinking water are
granular activated carbon treatment (“GAC”), reverse osmosis, electrochemical oxidation, and
anion exchange. Each of these technologies is extremely expensive to build, install, operate and
maintain.

V. Causes of Action
FIRST CAUSE OF ACTION
Strict Products Liability for Defective Design
(Against the Manufacturing Defendants)

67. | ACMUA realleges each of the preceding paragraphs and incorporates each such

paragraph as if fully stated herein.

15
Case 1:19-cv-09473-RMB-AMD Document1 Filed 04/10/19 Page 18 of 31 PagelD: 18

68. As manufacturers and/or sellers of AFFF products, Manufacturing Defendants had
a strict duty to make and sell products that are reasonably fit, suitable, and safe for their intended
or reasonably foreseeable uses, and owed that duty both to reasonably foreseeable users of those
products and to any person who might reasonably be expected to come into contact with those
products.

69. Manufacturing Defendants knew that third parties would purchase AFFF products
and use them without inspection for defects.

70. AFFF products purchased or otherwise acquired (directly or indirectly) from
Defendants by third parties, including the FAA, were applied, discharged, disposed of, or
otherwise released onto lands and/or waters. Such discharges occurred at various locations,
including at the Technical Center, at various times, and in various amounts. PFOA and PFOS
resulting from such discharges moved through the environment and did not degrade, and
eventually contaminated ACMUA’s wells.

71. The AFFF products purchased by third parties, including the FAA, were used in a
reasonably foreseeable manner and without substantial change in the condition of such products.

72, Manufacturing Defendants knew or reasonably should have known that the use of
their AFFF products in an intended or reasonably foreseeable manner would result in the spillage,
discharge, disposal, or release of PFOA and PFOS onto land or into water such that PFOA and
PFOS foreseeably contaminated ACMUA’s wells.

73. The AFFF products that are injuring ACMUA’s wells are defective in design and
unreasonably dangerous because, among other things:

a. They contain or degrade into PFOA and/or PFOS.

16
Case 1:19-cv-09473-RMB-AMD Document1 Filed 04/10/19 Page 19 of 31 PagelD: 19

b. PFOA and PFOS cause extensive and persistent contamination when they, or
products containing them, are used in a reasonably foreseeable or
intended manner.

c. PFOA and PFOS contamination in groundwater and surface water that are the
sources of drinking water poses significant threats to public health and welfare.

d. Manufacturing Defendants failed to conduct and/or failed to disclose
reasonable, appropriate, or adequate scientific studies to evaluate the
environmental fate and transport and potential ecological and human health
effects of AFFF products.

74.  Atall times relevant to this action, the AFFF products were dangerous to an extent
beyond that which would be contemplated by the ordinary consumer, and the foreseeable risk of
harm to public health and welfare via drinking water contamination posed by the AFFF products
outweighed the cost to Manufacturing Defendants of reducing or eliminating such risk.

75. Manufacturing Defendants knew or should have known about reasonably safer
feasible alternatives to AFFF products, and the omission of such alternative designs rendered
Defendants’ products not reasonably safe.

76. Asa direct and proximate result of the defects previously described, ACMUA’s
wells became contaminated with PFOA and PFOS in varying amounts over time, causing ACMUA
significant injury and damage.

77. Asa direct and proximate result of Manufacturing Defendants’ acts and omissions
as alleged herein, ACMUA has incurred, is incurring, and will continue to incur damages related

to PFOA and PFOS contamination of its wells in an amount to be proved at trial.

17
Case 1:19-cv-09473-RMB-AMD Document1 Filed 04/10/19 Page 20 of 31 PagelID: 20

78. Manufacturing Defendants knew it was substantially certain that their acts and
omissions described above would cause injury and damage, including PFOA and PFOS
contamination of ACMUA’s wells. Manufacturing Defendants committed each of the above-
described acts and omissions with actual malice or with a wanton and willful disregard of persons
who foreseeably might be harmed by those acts or omissions. Manufacturing Defendants knew for
decades of the dangers posed by their products. Therefore, ACMUA requests an award of punitive
damages for Manufacturing Defendants’ especially egregious or outrageous conduct and to
discourage them from engaging in similar misconduct in the future. ACMUA requests an award
of punitive damages in an amount sufficient to punish these Manufacturing Defendants and that

fairly reflects the aggravating circumstances alleged herein.
SECOND CAUSE OF ACTION
Strict Products Liability for Failure to Warn
(Against Manufacturing Defendants)

79. | ACMUA realleges and reaffirms each and every allegation set forth in all preceding
paragraphs as if fully stated herein.

80. As manufacturers and/or sellers of AFFF products, Manufacturing Defendants had
a strict duty to ACMUA to warn users of those products of the foreseeable harms associated with
those products.

81. Manufacturing Defendants inadequately warned users and buyers of their AFFF
products of the likelihood that their products would be released to the environment during their
normal use, and of the widespread, toxic, and persistent effects of such releases. To the extent
Manufacturing Defendants provided warnings about their products, such warnings did not convey

a fair indication of the nature and extent of the hidden dangers of Manufacturing Defendants’

products to the mind of a reasonable user, because, among other things, they lacked descriptions

18
Case 1:19-cv-09473-RMB-AMD Document1 Filed 04/10/19 Page 21 of 31 PagelD: 21

of the nature and extent of the contamination of drinking water production wells that resulted from
those products. Indeed, despite Manufacturing Defendants’ own unique knowledge of such
hazards, they elected to withhold such knowledge from ACMUA, regulators, and the public; to
affirmatively distort and/or suppress their knowledge and the scientific evidence linking their
products to such hazards; and to instruct users to release their products directly to the ground where
PFOA and PFOS therein could infiltrate drinking water supplies.

82. Manufacturing Defendants failed to warn of the hidden dangers associated with
their AFFF products before those products left their control, and at all stages of the chain of
commerce; at no time relevant to this Complaint did Manufacturing Defendants warn that their
products would be released to the environment during their normal use, and of the widespread,
toxic, and persistent effects of such releases.

83. Manufacturing Defendants’ AFFF products purchased by third parties, including
the FAA, were used in a reasonably foreseeable manner and without substantial change in the
condition of such products,

84, AFFF products purchased or otherwise acquired (directly or indirectly) from
Manufacturing Defendants by third parties, including the FAA, were applied, discharged, disposed
of, or otherwise released at various locations, including at the Technical Center, at various times,
and in various amounts onto the lands and/or water that are pathways to the groundwater that
supplies ACMUA’s drinking water production wells.

85. Manufacturing Defendants knew or should have known that the use of AFFF
products in their intended manners would result in the discharge, disposal, or release of PFOA and

PFOS onto land or into water, such that PFOA and PFOS would contaminate drinking water

supplies.

19
Case 1:19-cv-09473-RMB-AMD Document1 Filed 04/10/19 Page 22 of 31 PagelD: 22

86. The AFFF products were used and disposed of in a manner that caused
contamination in ACMUA’s wells, and they were defective in design and unreasonably dangerous
products for the reasons set forth above.

87, .ACMUA’s wells reasonably should have been expected to come into contact with
PFOA and PFOS from Manufacturing Defendants’ products.

88. Had Manufacturing Defendants provided adequate warnings about the hazards
associated with their AFFF products, third party users, including the FAA, would have heeded that
warning.

89. As a direct and proximate result of Manufacturing Defendants’ failure to warn of
the hazards of their AFFF products that were, or reasonably should have been, known to them,
ACMUA’s wells are contaminated with PFOA and PFOS.

90. Asa direct and proximate result of Manufacturing Defendants’ acts and omissions
as alleged herein, ACMUA has incurred, is incurring, and will continue to incur damages related
to PFOA and PFOS contamination of its wells in an amount to be proved at trial.

91. Manufacturing Defendants knew it was substantially certain that their acts and
omissions described herein would cause injury and damage, including PFOA and PFOS
contamination of ACMUA’s wells. Manufacturing Defendants committed each of the above-
described acts and omissions with actual malice or with a wanton and willful disregard of persons
who foreseeably might be harmed by those acts or omissions. Manufacturing Defendants knew for
decades of the dangers posed by their products. Therefore, ACMUA requests an award of punitive
damages for Manufacturing Defendants’ especially egregious or outrageous conduct and to

discourage them from engaging in similar misconduct in the future. ACMUA requests an award

20
Case 1:19-cv-09473-RMB-AMD Document1 Filed 04/10/19 Page 23 of 31 PagelD: 23

of punitive damages in an amount sufficient to punish these Manufacturing Defendants and that
fairly reflects the aggravating circumstances alleged herein.
THIRD CAUSE OF ACTION
Negligence
(Against Manufacturing Defendants)

92, ACMUA realleges and reaffirms each and every allegation set forth in all preceding
paragraphs as if fully stated herein.

93. As manufacturers of AFFF products, Manufacturing Defendants owed a duty to
ACMUA to warn buyers and users of their AFFF products of the hidden dangers associated with
release to the environment of PFOA and PFOS in those products.

94. Manufacturing Defendants breached this duty by inadequately warning users and
buyers of their AFFF products of the likelihood that their products would cause PFOA and PFOS
to be released to the environment during their normal, intended and foreseeable use, and of the
widespread, toxic, and persistent effects of such releases. To the extent Manufacturing Defendants
provided warnings about their products, such warnings did not convey a fair indication of the
nature and extent of the hidden dangers of Manufacturing Defendants’ products to the mind of a
reasonable user, because, among other things, they lacked descriptions of the nature and extent of
the contamination of drinking water production wells that resulted from those products. Indeed,
despite Manufacturing Defendants own unique knowledge of such hazards, they elected to
withhold such knowledge from ACMUA, regulators, and the public; to affirmatively distort and/or
suppress their knowledge and the scientific evidence linking their products to such hazards; and to
instruct users to release their products directly to the ground where PFOA and PFOS therein could
infiltrate drinking water supplies.

95. Among other things, Manufacturing Defendants breached this duty when they

21
Case 1:19-cv-09473-RMB-AMD Document1 Filed 04/10/19 Page 24 of 31 PagelD: 24

manufactured, marketed, distributed, supplied, and/or sold AFFF products even though they knew
or should have known of the dangers that PFOA and PFOS posed to drinking water supplies,
Manufacturing Defendants should have known that the manner in which they were manufacturing,
marketing, and selling AFFF products would result in and cause contamination of ACMUA’s
wells.

96. | ACMUA(’s wells were and are within the area foreseeably exposed to the risk of
Manufacturing Defendants’ inadequate warnings about their AFFF products. Manufacturing
Defendants knew or should have known of the myriad potential release sites and of the rapid
mobility and persistence of PFOA and PFOS released to the environment, such that all of
ACMUA’s wells are susceptible to PFOA and PFOS contamination.

97. Manufacturing Defendants failed to warn of the hidden dangers associated with
their AFFF products before those products left their control, and at all stages of the chain of
commerce; at no time relevant to this Complaint did Manufacturing Defendants warn that their
products would be released to the environment during their normal use, and of the widespread,
toxic, and persistent effects of such releases.

98. Asa direct and proximate result of Manufacturing Defendants’ failure to warn of
the hazards of their AFFF products that were, or reasonably should have been, known to them,
ACMUA’s wells are contaminated with PFOA and PFOS.

99. Asa direct and proximate result of Manufacturing Defendants’ acts and omissions
as alleged herein, ACMUA has incurred, is incurring, and will continue to incur damages related
to PFOA and PFOS contamination of its wells in an amount to be proved at trial.

100. Manufacturing Defendants knew it was substantially certain that their acts and

omissions described above would cause injury and damage, including PFOA and PFOS

22
Case 1:19-cv-09473-RMB-AMD Document1 Filed 04/10/19 Page 25 of 31 PagelD: 25

contamination of ACMUA’s wells. Manufacturing Defendants committed each of the above-
described acts and omissions with actual malice or with a wanton and willful disregard of persons
who foreseeably might be harmed by those acts or omissions. Manufacturing Defendants knew for
decades of the dangers posed by their products. Therefore, ACMUA requests an award of punitive
damages for Manufacturing Defendants’ especially egregious or outrageous conduct and to
discourage them from engaging in similar misconduct in the future. ACMUA requests an award
of punitive damages in an amount sufficient to punish these Manufacturing Defendants and that

fairly reflects the aggravating circumstances alleged herein.
FOURTH CAUSE OF ACTION
Trespass
(Against Manufacturing Defendants)

101. ACMUA realleges and reaffirms each and every allegation set forth in all preceding
paragraphs as if fully stated herein.

102. ACMUA is entitled to exclusive possession of its drinking water production wells.

103. The presence of PFAS in ACMUA’s wells constitutes a physical invasion of
ACMUA’s property without permission or license.

104. Manufacturing Defendants are jointly and severally liable for trespass, and
continued trespass, because Manufacturing Defendants negligently and recklessly caused PFOA
and PFOS to be present in ACMUA’s wells as described herein.

105. As long as ACMUA’s wells remain contaminated with PFOA and PFOS due to
Manufacturing Defendants’ conduct, the trespass continues.

106. ACMUA is harmed by the presence of Manufacturing Defendants’ PFOA and

PFOS in its wells, including, but not limited to, by being unable to use contaminated wells; and by

incurring expenses in planning for, constructing, operating, and maintaining treatment

23
Case 1:19-cv-09473-RMB-AMD Document1 Filed 04/10/19 Page 26 of 31 PagelD: 26

infrastructure at contaminated wells,

107. Manufacturing Defendants knew it was substantially certain that their acts and
omissions described above would cause injury and damage, including PFOA and PFOS
contamination of ACMUA’s wells. Manufacturing Defendants committed each of the above-
described acts and omissions with actual malice or with a wanton and willful disregard of persons
who foreseeably might be harmed by those acts or omissions. Manufacturing Defendants knew for
decades of the dangers posed by their products. Therefore, ACMUA requests an award of punitive
damages for Manufacturing Defendants’ especially egregious or outrageous conduct and to
discourage them from engaging in similar misconduct in the future. ACMUA requests an award
of punitive damages in an amount sufficient to punish these Manufacturing Defendants and that
fairly reflects the aggravating circumstances alleged herein.

FIFTH CAUSE OF ACTION
Private Nuisance
(Against Manufacturing Defendants)

108, ACMUA realleges and reaffirms each and every allegation set forth in all preceding
paragraphs as if fully stated herein.

109. The release and disposal of Manufacturing Defendants’ AFFF products have
caused an intentional, unreasonable, and negligent interference with ACMUA’s use and enjoyment
of its private property.

110. The PFOA and PFOS contamination resulting from the release and disposal of
AFFF has proximately caused and continues to cause ACMUA to suffer harm and incur costs and
expenses.

111, The nuisance caused by Manufacturing Defendants is a continuous and substantial

interference with ACMUA’s right to use and enjoy its property.

24
Case 1:19-cv-09473-RMB-AMD Document1 Filed 04/10/19 Page 27 of 31 PagelD: 27

112. The nuisance caused by Manufacturing Defendants is capable of being removed

and remediated from the site.

113, Manufacturing Defendants owe a continuing duty to remove and remediate the
nuisance and have failed to do so.

114. ACMU have incurred substantial costs and expenses and will continue to do so to
investigate and remediate the PFOA and PFOS contamination.

115. Manufacturing Defendants knew it was substantially certain that their acts and
omissions described above would cause injury and damage, including PFOA and PFOS
contamination of ACMUA’s wells. Manufacturing Defendants committed each of the above-
described acts and omissions with actual malice or with a wanton and willful disregard of persons
who foreseeably might be harmed by those acts or omissions. Manufacturing Defendants knew for
decades of the dangers posed by their products. Therefore, ACMUA requests an award of punitive
damages for Manufacturing Defendants’ especially egregious or outrageous conduct and to
discourage them from engaging in similar misconduct in the future. ACMUA requests an award
of punitive damages in an amount sufficient to punish these Manufacturing Defendants and that
fairly reflects the aggravating circumstances alleged herein.

SIXTH CAUSE OF ACTION
Recovery of CERCLA Response Costs
(Against the FAA)

116. ACMUA realleges and reaffirms each and every allegation set forth in all preceding
paragraphs as if fully stated herein.

117. The FAA was, at the time when the hazardous substances were disposed of and/or

released at the Technical Center, the “owner” and/or “operator” of the Technical Center within the

meanings of Sections 101(20)(A) and 107(a)(2) of CERCLA, 42 U.S.C. §§ 9601(20)(A),

25
Case 1:19-cv-09473-RMB-AMD Document1 Filed 04/10/19 Page 28 of 31 PagelD: 28

9607(a)(2).

118. The Technical Center is a “facility” within the meaning of Section 101(9) of
CERCLA, 42 U.S.C. § 9601(9).

119, The acts and/or omissions of the FAA with regard to the AFFF containing PFAS,
including PFOA and/or PFOS and/or compounds that degrade in the environment into PFOA
and/or PFOS, constituted a “release” and “disposal” of “hazardous substances” at or from the
Technical Center within the meaning of Section 101(14) and (22) and 107(a)(2) of CERCLA, 42
U.S.C. §§ 9601(14) and (22), and 9607(a)(2).

120. In response to the FAA’s disposal and/or releases of hazardous substances at the
Technical Center, ACMUA has incurred, and will continue to incur, response costs as defined by
Sections 101(25) and 107(a) of CERCLA, 42 U.S.C, §§ 9601(25) and 9607(a).

121. As of the filing of this Complaint, ACMUA has incurred substantial unreimbursed
response costs to treat drinking water contaminated by PFOA and PFOS.

122. The costs that ACMUA has incurred and will incur are the necessary costs of
response and, to the extent required, consistent with the National Contingency Plan, 40 C.F.R. Part
300.

123. ACMUA did not use AFFF or otherwise cause the release of hazardous substances
that polluted its wells with PFOA and PFOS.

124, Accordingly, the FAA is strictly hable under CERCLA § 107(a), 42 U.S.C.
§ 9607(a) for all response costs incurred by ACMUA.

VI. ‘Prayer
Le As to the First, Second, Third, Fourth, and Fifth Causes of Action, Plaintiff

ACMUA prays for judgment against Manufacturing Defendants, jointly and severally, for:

26
Case 1:19-cv-09473-RMB-AMD Document1 Filed 04/10/19 Page 29 of 31 PagelID: 29

a. Declaratory judgment that Manufacturing Defendants are liable for all costs to
investigate, clean up, remove, restore, treat, monitor, and otherwise respond to
PFOA and PFOS contamination in ACMUA’s wells as described herein and to
compensate ACMUA for the lost value and benefits of its wells during all times
of injury caused by Manufacturing Defendants’ AFFF products, and for such
orders as may be necessary to provide full relief to address the risks to ACMUA
and its customers;

b. Compensatory damages for all injuries ACMUA has incurred and will incur
related to past and future investigation, cleanup and removal, treatment,
monitoring, and restoration directly or indirectly resulting from Manufacturing
Defendants’ AFFF products, and their wrongful marketing and promotion
thereof; and for all other injuries sustained by ACMUA as a direct and
proximate result of Manufacturing Defendants’ acts and omissions alleged
herein, according to proof, including, but not limited to remedial,
administrative, oversight, and legal expenses and compensation for damages to
ACMUA‘s wells;

c. Punitive damages in an amount to be determined at trial;

d, Costs, expenses, interest, and fees in this action, including reasonable attomey’s
fees and expert’s fees, incurred in prosecuting this action, together with
prejudgment and post-judgment interest, to the full extent permitted by law; and

e. Such other relief as this Court deems equitable, just, and appropriate.

2. As to the Sixth Cause of Action, Plaintiff ACMUA respectfully requests that this

Court enter a judgment in favor of Plaintiff ACMUA and against Defendant FAA:

27
Case 1:19-cv-09473-RMB-AMD Document1 Filed 04/10/19 Page 30 of 31 PagelID: 30

c.

d.

For all response costs incurred by ACMUA in connection with the AFFF

contamination of ACMUA’s wells described herein, plus interest accrued.

For all future response costs incurred by ACMUA in connection with the AFFF

contamination of ACMUA’s wells described herein.

All costs of this action including attorney's fees;

Such other and further relief as this Court may deem appropriate.

VIL. Jury Demand

Dated:

ACMUA demand trial by jury on all of the triable issues within this Complaint.

By:

RILEY\& RILEY LAW OFFICES __

Michael Riley

Michael Riley
rileylifrak@aol.com

100 High St. #302

Mt. Holly, New Jersey 08060
Tel: (609) 914-0300

SHER EDLING LLP

Victor M. Sher (pra hac vice to be submitted)
vic@sheredling.com

Matthew K. Edling (pro hac vice to be
submitted)

matt@sheredling.com

Adam M. Shapiro (pro hac vice to be
submitted)

adam@sheredling.com

Katie H. Jones (pro hac vice to be submitted)
katie@sheredling,com

Timothy R. Sloane (pra hace vice to be
submitted)

tim@sheredling.com

100 Montgomery St., Suite 1410
San Francisco, CA 94104

Tel: (628) 231-2500

Fax: (628) 231-2929

Attorneys for Plaintiff Atlantic City Municipal
Utilities Authority

28
Case 1:19-cv-09473-RMB-AMD Document1 Filed 04/10/19 Page 31 of 31 PagelD: 31

29
